DETAILED ACTION
Response to Arguments
Applicant's arguments filed November 2nd, 2021 have been fully considered but they are not persuasive. 
Regarding the applicant’s arguments regarding the rejections under 35 U.S.C 103, Soller’s skin color loading and weight vectors still appear to correspond to the virtual biological component variations as claimed.  They are used to adjust the measured reference spectrum (which includes reference biological component values) to create the virtual biological component values. The normalized spectrum and values of Soller would correspond to the virtual biological component values as claimed.  Furthermore, Soller would also teach using these component values as the training/calibration data for the model taught by Feld.  The spectrometer of Feld would be calibrated ensuring the skin color loading and weight vectors and their resulting component values match appropriately with the measure spectrum, satisfying the claim amendment.  Therefore, the prior art rejection is maintained in light of the claim amendments and arguments.  More specific detail added to the virtual biological component variation and virtual biological component values to overcome Soller’s teaching in future amendments could help to overcome the prior art rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2 ,5-11, 13-14, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Feld in view of Soller (WO 02069796 A2) and Wuori (WO 03079892A2).
Regarding claims 1 and 14, Feld teaches an apparatus/method for estimating a biological component, the apparatus comprising: 
a spectrometer (Paragraph 0058:  “The light delivery system can employ a laser emitting a narrowband pulse and a white light source emitting a broadband signal and the collection system can include the collection optics, spectrometer, and CCD detector”) configured to measure a background spectrum from an object (Paragraph 0043:  “The background signal, after spectral correction for the combined response of the grating and the CCD”); and 
a processor configured to generate a virtual spectrum as training data by combining the background spectrum (Paragraph 0097:  “Numerical spectra were generated by forming linear combinations of constituent analyte spectra of glucose (G), creatinine (C), and urea (U) as measured in our Raman instrument”) with a virtual biological component signal including noise (Paragraph 0097:  “Random concentrations uniformly distributed between 0 and 10 were used to generate 60 mixture sample spectra, with zero-mean Gaussian white noise generated by MATLAB superimposed on the spectra”), and wherein the virtual biological component signal including noise is generated with a unit biological component spectrum and a light travel path of a light that emitted from the spectrometer and collected by the spectrometer after passing through the object (Paragraph 0098:  “ In a preferred embodiment, Raman spectra were acquired from 44 water-dissolved mixture samples composed of glucose, creatinine, and urea, each with randomized concentration profiles from 0 to 50 mM”), and 
adding a random noise to the virtual biological component signal for each wavelength of the virtual biological component signal (Paragraph 0097:  “zero-mean Gaussian white noise generated by MATLAB superimposed on the spectra”), 
Paragraph 0010:  “Additionally, by determining the sampling volume of the tissue being measured, by dividing the number of glucose molecules measured using Raman excitation by the sampling volume, a quantitative measurement of blood glucose concentration is obtained”), and 
estimate the biological component by applying the prediction model to a target spectrum for which represents a correlation between an actually measured spectrum at a time of estimating the biological component and an estimated biological component value (Paragraph 0011:  “The present invention uses reference information with calibration data in an implicit representation. Starting with the inverse mixture model as the forward problem, the inverse problem has a solution b. Instabilities associated with the inversion process are removed using a technique known as regularization, and prior information is included using a spectral constraint”).
Feld fails to teach of an apparatus/method wherein the virtual biological component signal including noise is generated by combining a plurality of virtual biological component variations, wherein the plurality of virtual biological component variations are obtained based on a plurality of biological component change patterns, wherein the plurality of biological component change patterns are pre-defined for each user based on at least one of a user's gender, age, and medical history, obtain a virtual biological component value as the training data by combining a reference biological component value that is measured by an external device at a time when the background spectrum is measured, with the plurality of virtual biological component variations used for generating the virtual spectrum, and a display configured to output the estimated biological component, and training the prediction model having the virtual spectrum generated based on the virtual biological component variation as an independent variable and the virtual biological component value obtained based on the virtual biological component variation as a dependent variable.
(Soller Pg. 5, Lines 22-25:  “Once derived, the skin color loading and weight vector(s) define transformations that may be applied to normalize an arbitrary set of new spectra, removing or substantially removing dermal artifacts to present corrected spectra that are more readily processed to detect other analytes of interest”),
wherein the plurality of virtual biological component variations (Soller Pg. 5, Line 22:  “skin color loading and weight vector(s)”) are obtained based on a plurality of biological component change patterns (Soller Pg. 4, Lines 2-4:  “Some representative human contributing factors include characteristics of skin or tissue such as pigmentation, fat content, or the level of an age- or disease-related condition that affects tissue scattering and absorbance”),
wherein the plurality of biological component change patterns are pre-defined for each user based on at least one of a user's gender, age, and medical history (Soller Pg. 4, Lines 14-18:  “The calibration or measurement may be extended to simultaneously address a plurality of human contributing factors by constructing special databases from a number of suitably chosen sub-populations to represent the contributing factors, and the resulting spectral shapes may then be applied to correct a tissue spectrum”:  selection of the contributing factors will be pre-defined based upon the subgroup a user falls into, and it is pre-defined before correction of the tissue spectrum), and
obtain a virtual biological component value as the training data by combining a reference biological component value that is measured by an external device (Soller Pg. 9, Line 18:  “The probe connects to a spectrometer system” and Pg. 10, Line 14:  “with existing spectrometers”) at a time when the background spectrum is measured, with the plurality of virtual biological component variations used for generating the virtual spectrum (Soller Pg. 5, Lines 22-25:  “Once derived, the skin color loading and weight vector(s) define transformations that may be applied to normalize an arbitrary set of new spectra, removing or substantially removing dermal artifacts to present corrected spectra that are more readily processed to detect other analytes of interest”), and 
training the prediction model having the virtual spectrum generated based on the virtual biological component variation as an independent variable and the virtual biological component value obtained based on the virtual biological component variation as a dependent variable (Soller Pg. 5, Lines 22-25:  “Once derived, the skin color loading and weight vector(s) define transformations that may be applied to normalize an arbitrary set of new spectra, removing or substantially removing dermal artifacts to present corrected spectra that are more readily processed to detect other analytes of interest”:  skin color loading and weight vectors are the independent variable and the normalized spectra values are the dependent variable).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component signal of Feld to incorporate the component variation of Soller, because it improves the calibration and accuracy of the model (Pg. 13, Lines 12-13:  “provides superior results for a broad range of subjects because it incorporates corrections for spectral influences of human variability factors”).
Wuori teaches an apparatus/method comprising a display configured to output the estimated biological component (Fig. 1, element 2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Feld to include a dedicated display taught by Wuori, because it allows for the user to receive immediate data (Page 12, Lines 26-27).

Regarding claim 2, Feld further teaches an apparatus for estimating a biological component, wherein the spectrometer comprises a light source configured to emit light onto the object (Paragraph 0006:  “Light delivery and collection systems can deliver light onto the surface of the skin of the subject”) and a detector configured to detect light scattered or reflected from the object (Paragraph 0006:  “and collect light returning therefrom”).

Regarding claims 5 and 17, Feld further teaches an apparatus/method for estimating a biological component, wherein the processor is further configured to perform smoothing on the virtual biological component signal (Paragraph 0093:  “interpret regularization as providing a smoothing filter f.sub.j that limits the importance of the small singular values”).

Regarding claims 6 and 18, Feld further teaches an apparatus/method for estimating a biological component, wherein the processor is further configured to perform a first smoothing on the virtual biological component signal for each wavelength (Paragraph 0007:  Preferred methods for processing the acquired data can include a partial least squares (PLS) analysis”), and then performs a second smoothing on the virtual biological component signal for each of a plurality of calibration times (Paragraph 0093:  “interpret regularization as providing a smoothing filter f.sub.j that limits the importance of the small singular values”).

Regarding claim 11, Feld fails to teach of specifically using Lambert-Beer’s Law.
Wuori further teaches the apparatus wherein the processor is further configured to combine the background spectrum with the virtual biological component signal by using Lambert-Beer's law (Pg. 11, Line 16-17: “Beer’s Law, described above, may be used to describe blood as a series where each term in the series represents absorbance of blood analytes”).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Feld to incorporate the teachings of Wuori, because Lambert-Beer is a  in classical absorption measurements and would yield predictable results to the method used in Feld.

Regarding claim 13, Feld teaches an apparatus for estimating a biological component, wherein the biological component comprises at least one of blood glucose (Paragraph 0010:  “Additionally, by determining the sampling volume of the tissue being measured, by dividing the number of glucose molecules measured using Raman excitation by the sampling volume, a quantitative measurement of blood glucose concentration is obtained”).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A WALLACE whose telephone number is (571)272-8072. The examiner can normally be reached M-F 7:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571)272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/L.A.W./Examiner, Art Unit 3791                                                                                                                                                                                                        




/PATRICK FERNANDES/Primary Examiner, Art Unit 3791